                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             CRIMINAL ACTION

                        v.                           NO. 14-214-1

ERROL BENNET


                                               ORDER

          AND NOW, this 4th day of December 2018, following the United States Court of

Appeals' Mandate (ECF Doc. No. 186), affirming the April 18, 2017 Judgment (ECF Doc. No.

160), considering Defendant's Motions to vacate, set aside or correct his sentence under 28

U.S.C. § 2255 (ECF Doc. Nos. 163, 183) and for reasons in the accompanying Memorandum, it

is ORDERED:


          1.     The Clerk of Court shall remove this case from our suspense docket;

          2.     Defendant's Motions (ECF Doc. Nos. 163, 183) are DENIED;

          3.     We decline to issue a certificate of appealability as Mr. Bennet has neither shown

denial of a federal constitutional right nor has he established reasonable jurists would debate the

correctness of this Court's ruling; 1 and,

          4.     The Clerk of Court shall close this case.




1 See   Slack v. McDaniel, 529 U.S. 473, 484 (2000).
